12/20/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: OP 22-0718


                                      OP 22-0718


 C.B. and G.S., Parents of A.B.                                   DEC 2 0 2922
                                                                Bowen Cireenwooci
                                                              Clerk of supreme Court
             Petitioners,                                        State of Montana


       v.
                                                                  ORDER
 MONTANA SECOND JUDICIAL DISTRICT
 COURT, SILVER BOW COUNTY,
 HON. ROBERT WHELAN, Presiding,

             Respondent.



       Petitioners C.B. and G.S., Parents of A.B. (Parents), seek a writ of supervisory
control to vacate the November 28, 2022 Order Extending Temporary Legal Custody Until
Hearing of the Second Judicial District Court, Silver Bow County, in its Cause No.
DN-20-68. In that Order, the District Court granted a motion filed by the attorney and
guardian ad litem of A.B., the youth in need of care who is the subject of the
dependent-neglect action.    Parents assert that the District Court erred in extending
temporary legal custody on motion of the attorney and guardian ad litem because the
Department of Health and Human Services is the only entity that is authorized by statute
to file such motions. Parents further ask that this matter be stayed in the District Court
while we consider their petition.
       Having reviewed the Petition and the challenged Order, this Court deems it
appropriate to obtain a summary response.              Therefore, in accordance with
M. R. App. P. 14(7),
       IT IS ORDERED that the Second Judicial District Court, the State of Montana, and
attorney and guardian ad litem Mary Kay Starin are each granted 20 days from the date of
this Order, to prepare, file, and serve a response to the petition for writ of supervisory
control.
      IT IS FURTHER ORDERED that the proceedings in the underlying case are
STAYED pending this Court's decision on the Petition.
      The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the Second Judicial District Court, Silver Bow County,
Cause No. DN-20-68, and the Honorable Robert Whelan, presiding.
      DATED this     Z.ZNy of December, 2022.




                                                                 Justices